IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37867

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 404
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 23, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JASON CORY TIEDEMAN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of four years, for kidnapping in the second
       degree, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jason Cory Tiedeman pled guilty to kidnapping in the second degree, I.C. §§ 18-4501,
18-4503, and aggravated battery, I.C. §§ 18-903, 18-907. The district court sentenced Tiedeman
to a unified term of twenty-five years, with a minimum period of confinement of four years for
kidnapping in the second degree, and a concurrent unified term of fifteen years with a minimum
period of confinement of four years for aggravated battery. Tiedeman appeals only as to the
indeterminate sentence for kidnapping in the second degree.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tiedeman’s judgment of conviction and sentence are affirmed.




                                                   2